Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,272,442. Although the as follows:
16/886,506 (claim 23)				USP 10,272,442 (claim 1)
A method for collecting heavy minerals
a) providing a material containing dust and at least one heavy mineral
a) providing a material that is suspected of containing at least one heavy mineral
b) removing at least a first portion of said dust from said material thereby producing a dust suppressed material
b) removing at least a portion of dust from said material thereby producing a dust suppressed material
c) providing a porous belt, wherein said belt is in contact with a plurality of cross members
c) providing a porous belt assembly, wherein said belt assembly is in contact with a plurality of cross members and wherein said belt assembly comprises a top layer of cotton fabric
d) loading said dust suppressed material onto said belt and forcing a gas through said belt as said belt rotates upward with respect to an incline
d) loading said dust suppressed material onto said belt assembly and forcing a gas through said belt assembly as said belt assembly rotates upward with respect to an incline
e) wherein forcing said gas through said belt fluidizes said dust suppressed material causing at least a portion of said at least one heavy mineral to gather 


f) collecting said gathered at least one heavy mineral


Both sets of claims disclose steps a through f of providing a material, removing a first portion, providing a porous belt, loading said dust, forcing the gas through the belt, collecting the mineral, and claims 24-34 of the present claim set correlate to claims 2-12 of USP 10,272,442. 

Claim 35						Claim 13
A system for collecting heavy minerals
a) a particle separator capable of removing dust from a material that contains at least one heavy mineral
a) a particle separator capable of removing dust from a material that is suspected of containing at least one heavy mineral
b) a porous belt comprising a plurality of cross-members
b) a porous belt assembly comprising a plurality of cross-members, wherein said 

c) an air box in gaseous communication with said belt assembly
d) a motor configured to rotate said belt around said air box
d) a motor for rotating said belt assembly around said air box


Both sets of claims disclose steps a through f of providing a material, removing a first portion, providing a porous belt, loading said dust, forcing the gas through the belt, collecting the mineral, and claims 36-39 of the present claim set correlate to claims 14-17 of USP 10,272,442.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 35, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaVigne (USP 4,451,357).
Regarding claim 35, LaVigne discloses a system for collecting heavy minerals, comprising: a) a particle separator capable of removing dust from a material that contains at least one heavy mineral (col. 10, lines 34-50); b) a porous belt comprising a plurality of cross-members (element 34); c) an air box in gaseous communication with said belt (see Figs. 5 and 7 and col. 7, lines 13-39); and d) a motor (element 82) configured to rotate said belt around air box.
Regarding claim 38, LaVigne discloses at least one oscillation motor in vibratory communication with said belt (col. 11, lines 18-23).
Regarding claim 39, LaVigne discloses said particle separator is configured to remove dust from mine tailings, soil, smelter waste, mine waste, placer material, ore, topsoil, coal, crushed rock, sediment, and combinations thereof (col. 1, lines 7-13).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 23, 24, 27-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over LaVigne in view of Pistorius et al (USP 8,033,399 B2).
Regarding claims 23 and 33, LaVigne discloses a system and method for collecting heavy minerals, the method comprising: a) providing a material that is contaminated with at least one heavy mineral (col. 10, lines 34-50); c) providing a porous belt assembly wherein said belt assembly is in contact with a plurality of cross members (element 34); d) loading said dust suppressed material onto said belt assembly and forcing a gas through the belt assembly as the belt assembly rotates upward with respect to the incline (element 16 and col. 7, lines 13-39); e) wherein the forcing of the gas through the belt assembly fluidizes the dust suppressed contaminated material in a manner that causes a first portion of the at least one heavy mineral to gather on the plurality of cross members while a first remainder of the dust suppressed contaminated material flows down the incline and off of the belt assembly as the belt assembly rotates upward with respect to the incline (see Figs. 5 and 7 and col. 7, lines 13-39); and f) collecting the gathered first portion of said at least one heavy mineral (col. 10, lines 51+ and col. 11, lines 1-34), but LaVigne does not disclose b) removing at least a portion of dust from said material thereby producing a dust suppressed material, wherein said removing is performed using a particle separator having a deflector plate, wherein said deflector plate rotates as said material contacts said deflector as said material is fed into said particle separator. Pistorius teaches as obvious b) removing at 
Regarding claim 24, LaVigne discloses collecting a second portion of dust particles from the dust suppressed contaminated material as the dust suppressed contaminated material is fluidized by the forcing of gas through the belt assembly (col. 7, lines 13-39).
Regarding claim 27, LaVigne discloses said material is selected from mine tailings, soil, smelter waste, mine waste, placer material, ore, topsoil, coal, crushed rock, sediment, or a combination thereof (col. 1, lines 7-13).
Regarding claims 28 and 29, LaVigne discloses aid at least one heavy mineral comprises gold, silver, platinum, palladium, rhodium, iridium, osmium, ruthenium, zirconium, hafnium, lantha- num, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, holmium, erbium, thulium, ytterbium, lutetium, dysprosium, scandium, yttrium, aluminum, arsenic, antimony, barium, beryllium, 
Regarding claim 30, LaVigne as set forth above teach all that is claimed except for expressly teaching the heavy material being lithium. These features, however, are all well-known materials to be separated in the mechanical arts and Examiner takes Official Notice of such. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate different materials as is well known in the art.
Regarding claim 31, LaVigne discloses said belt assembly is vibrated using at least one oscillation device as said gas is forced through said belt assembly (col. 11, lines 18-23).
Regarding claim 32, LaVigne discloses collecting at least one heavy mineral from the first remainder of the dust suppressed feed material (see Fig. 5, near elements 116 and 118).
Regarding claim 34, LaVigne discloses the remainder of the contaminated material is substantially free of the at least one heavy mineral (see Fig. 5, near element 74 and 102).
Regarding claim 40, Pistorius further teaches said particle separator is in communication with said belt in a manner that permits said particle separation to 
Regarding claims 41 and 42, Pistorius further teaches said removing at least a portion of dust from said material thereby producing a dust suppressed material (col. 6, lines 39-47), wherein said removing is performed using a particle separator having a deflector plate, wherein said deflector plate rotates as said material contacts said deflector as said material is fed into said particle separator (elements 11 and col. 6, lines 39-47). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a preliminary separator in series with a belt/mesh separator to provide multiple grades of material separation (col. 6, lines 39-47).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over LaVigne/Pistorius in further view of LaVigne (hereinafter LaVigne 721) (USP 5,375,721)
Regarding claim 25, LaVigne/Pistorius discloses all the limitations of the claims, but LaVigne/Pistorius does not disclose the belt assembly is at least partially enclosed within an enclosure that is configured to contain dust that becomes airborne as said dust suppressed material is fluidized by the forcing of said gas through said belt assembly and said dust suppressed material. LaVigne ‘721 teaches as obvious the belt assembly is at least partially enclosed within an enclosure that is configured to contain dust that becomes airborne as said dust suppressed material is fluidized by the forcing of said gas through said belt assembly and said dust suppressed material (col. 15, lines 29-47). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a person of ordinary skill in the art before the effective filing date of the claimed invention. In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enclose the belt assembly for the purpose of collecting and disposing of dislodged dust from the separated material to minimize the impact on the surrounding environment (col. 15, lines 45-49).
Regarding claim 26, LaVigne ‘721 further teaches collecting the airborne dust particles under vacuum (col. 15, lines 29-47).  It would have been obvious at the time of filing to modify LaVigne/Pistorius’s particle containment, as taught by LaVigne ‘721, for the purpose of collecting and disposing of dislodged dust from the separated material to minimize the impact on the surrounding environment.
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over LaVigne in further view of LaVigne (hereinafter LaVigne 721) (USP 5,375,721).
Regarding claim 36, LaVigne discloses all the limitations of the claims, but LaVigne does not disclose the belt assembly is at least partially enclosed within an enclosure that is configured to contain dust that becomes airborne as said dust suppressed material is fluidized by the forcing of said gas through said belt assembly and said dust suppressed material. LaVigne ‘721 teaches as obvious the belt assembly is at least partially enclosed within an enclosure that is configured to contain dust that becomes airborne as said dust suppressed material is fluidized by the forcing of said gas through said belt assembly and said dust suppressed material (col. 15, lines 29-47). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a person of ordinary skill in the art before the effective filing date of the claimed invention. In the present case, it would have been obvious to enclose the belt assembly for the purpose of collecting and disposing of dislodged dust from the separated material to minimize the impact on the surrounding environment (col. 15, lines 45-49).
Regarding claim 37, LaVigne ‘721 further teaches collecting the airborne dust particles under vacuum (col. 15, lines 29-47).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LaVigne particle containment, as taught by LaVigne ‘721, for the purpose of collecting and disposing of dislodged dust from the separated material to minimize the impact on the surrounding environment.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Rejection under USC 103
Regarding Applicant’s argument,” As noted above, neither LaVigne ‘357, Pistorius, nor LaVigne ‘721 teaches removing dust from a material containing heavy minerals, including mining materials. Even if Pistorius could be construed as containing features that are capable of teaches removing dust from a material containing heavy minerals, Pistorius would still lack a teaching of performing the step. Pistorius could not therefore satisfy the requirement of performing the same function as it does separately.  Thus, the Examiner’s rejection necessarily fails to provide a finding that each element in the cited art performs the same function as it does separately as required by MPEP 2143(I)(A)(2),” the Examiner disagrees.  The Examiner asserts that LaVigne in view of Pistorius discloses particulate separation in the form of dust or metal dust being partitioned out and processing the secondary material (elements 11 and col. 6, lines 39-47 where a fine dust is processed and other material is sent for further processing).  
Regarding Applicant’s argument, “First, the cited art fails to teach all the elements of the claimed invention. As noted above, neither LaVigne ‘357, LaVigne ‘721 nor Pistorius teach removing dust from a material containing heavy minerals, including mining materials. Thus, one skilled in the art could not rely on the cited art to combine the elements of the claimed invention in the manner that the claimed invention does.  Second, one skilled in the art would not have been prompted to modify LaVigne ‘357 to 
Regarding Applicant’s argument,” LaVigne “357 teaches separating metallic constituents from a gravel mix by loading the gravel mix onto a belt having an electrostatic charge which results in the metallic constituents collecting on the belt (see e.g. abstract and col. 8, lines 32-36). However, the Examiner fails to make any findings as to how or why LaVigne ‘357 could be combined with multiple grades of material separation. There are no findings that the metallic constituents or gravel mix of LaVigne ‘357 in fact contain different grades of material that are in fact capable of being separated. There are no findings as to whether it is the metallic constituents or the gravel mix that would be subjected to multiple grades of material separation. There are no findings as to which stage of LaVigne *357’s process that the materials would be subjected to different grades of material separation. Nor are there are no findings as to how the system or method of LaVigne would benefit from multiple grades of material separation,” the Examiner disagrees.  The Examiner asserts that the multiple grades discussed are a coarse particulate and fine dust particulate (Pistorius; col. 6, lines 39-47).  Such separation is an obvious preliminary step performed on materials of interest before a further separation step is taken, such as a further magnetic, electrostatic (LaVigne ‘357; col. 3, lines 1-24), or density separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653